IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-83,964-02


                               IN RE GRAILAND FIELDS, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. 96-CR-2288 IN THE 226TH DISTRICT COURT
                              FROM BEXAR COUNTY


        Per curiam.

                                               ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, Relator contends that he filed an application for a writ

of habeas corpus in the 226th District Court of Bexar County, that the District Court entered an order

designating issues on an unspecified date, that more than 180 days have passed since the date the

State received the application, and that the application has not been timely forwarded to this Court

as mandated by Texas Rule of Appellate Procedure 73.4(b)(5).

        On December 14, 2016, this Court held in abeyance and ordered the Bexar County District

Clerk to respond as to the status of Relator’s habeas application. On January 17, 2017, this Court

received a response indicating that the State received Relator’s habeas application on November 14,
                                                                                                 2

2014, and that the District Court entered a timely order designating issues on November 18, 2014.

However, more than 180 days have passed since the date the State received the application and the

application has not been timely forwarded to this Court as mandated by Texas Rule of Appellate

Procedure 73.4(b)(5).

       Respondent, the District Clerk of Bexar County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus application. This application for leave to file

a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed: February 1, 2017
Do not publish